Citation Nr: 1532049	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for unspecified anxiety disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1959 to January 1962.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  Some of the Veteran's VA treatment records are located in Virtual VA.

While the statement of the case issued by the RO included the denial of an increased rating claim for the Veteran's service connected seizure disorder, the Veteran did not include this issue in his substantive appeal (VA Form 9).  Therefore, the Board will not consider this issue.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's unspecified anxiety disorder is not manifested by symptomatology which results in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for unspecified anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in June 2011 and July 2014.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability over the time period beginning one year before the claim was filed through the final decision on that claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Separate evaluations may be assigned for separate time periods based on the facts found in the record.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's unspecified anxiety disorder is rated at 30 percent disabling under Diagnostic Code 9413.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 percent rating for unspecified anxiety disorder requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global assessment of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in November 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  The Board notes that the July 2014 VA examination was performed utilizing the DSM-5 and that the Veteran's diagnosis was changed from "anxiety disorder, not otherwise specified", to "unspecified anxiety disorder" to conform to the DSM-5 nomenclature.  The criteria by which the Veteran's service-connected psychiatric disorder is evaluated have remained unchanged.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Therefore, although the Veteran was not provided notice of these amendments, the Board finds no prejudice in proceeding with an appellate decision on this claim.   

Analysis

The Veteran contends he is entitled to a disability evaluation greater than 30 percent for his unspecified anxiety disorder.  He reports anxiety, difficulty concentrating, nightmares three to four times per week, depressed mood, and irritability.

VA treatment records indicate that he has had ongoing psychiatric evaluations during the relevant time period (since March 2010, one year prior to the Veteran's claim).  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  From April 2010 through July 2014, the Veteran consistently exhibited an appropriate affect, normal speech, coherent thought, and an adequate and groomed appearance.  See, e.g., VA Treatment Records dated April 2010, March 2011, May 2012, October 2013, and January 2014.  His mood was generally euthymic, although it was sometimes euphoric (December 2011), sometimes dysphoric (January 2012), and sometimes anxious (March 2012).  His global assessment of functioning scores were consistently 60-65, with global assessment of functioning scores of 50 in March 2011 and July 2014.  He consistently denied any suicidal thoughts, and his suicide risk level was consistently rated as "nil."  See, e.g., VA Treatment Records dated July 2013.  The Board finds these treatment records to be competent and credible.  However, the Board finds the two global assessment of functioning scores of 50 to be less probative than the numerous consistent scores of 60 and 65, as these scores agree with the Veteran's VA examinations and seem to more accurately and consistently describe his symptoms.  Furthermore, global assessment of functioning scores of 60 and 65 denote mild to moderate symptoms and are consistent with his current evaluation.

The Veteran had VA examinations in June 2011 and July 2014.  During the June 2011 examination, the Veteran reported that he slept about five hours a night, awakened with sleep terrors every night, and suffered chronic impairment in concentration related to insomnia.  He also related that his sleeping pattern was due in part to his use of a continuous positive airway pressure machine, but that it did help him have a more restful sleep.  He had a global assessment of functioning score of 65, and the examiner found him to be appropriately dressed and groomed, with unremarkable speech and psychomotor activity, a constricted affect, and a dysphoric mood.  The examiner found the Veteran's recent memory to be mildly impaired, noting, "He recalled only two of three objects at five minutes."  The examiner determined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning, which would be a 30 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

During the July 2014 examination, the examiner found the Veteran to have symptoms of a depressed mood, anxiety, chronic sleep impairment, nightmares, and hopelessness.  The Veteran reported having nightmares three or four times a week.  The Veteran also reported experiencing difficulty concentrating, irritability, and having vague thoughts of suicide.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which would be a 10 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Board finds both VA examinations to be competent and credible.  The Board finds, however, that the Veteran's report of having vague thoughts of suicide is less probative than the Veteran's numerous denials of suicidal thoughts during psychiatric treatments since March 2010, and his consistent suicide risk level rating as "nil."

In March 2011 June 2012 letters, one of the Veteran's treating psychiatrists, Dr. S.M., stated that he believed the Veteran's conditioned had worsened over the past two years and that his disability should be rated at a higher percentage.  In March 2011, the physician opined that the Veteran had extreme difficulty adapting to stressful circumstances and was unable to obtain or maintain any form of employment.  In June 2012, the physician indicated that, as a result of his anxiety, the Veteran had "difficulty establishing effective work and social relationships along with occupational and social impairment, which result in reduced reliability and productivity."  The Board finds both letters competent and credible.  A review of the underlying treatment records, however, indicates that Dr. S.M. has consistently noted that the Veteran has only "intermittent" anxiety with good response to medication.  See, e.g., VA Treatment Records dated May 2012, September 2012, October 2013, and January 2014.  Given this apparent discrepancy, the Board finds Dr. S.M.'s opinions to be less probative than the VA examiners who examined the Veteran and received the entire claims file.  The Board notes that the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given more weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Here, Dr. S.M. has not provided a rationale for his opinions that the Veteran's anxiety disorder results in social and occupational impairment with reduced reliability and that he is unable to maintain employment in light of his underlying treatment records showing milder symptoms.  Therefore, his opinions are given less weight than those of the VA examiners described above.
The Board also notes a July 9, 2014 letter from Dr. I.S., one of the Veteran's treating psychiatrists.  Dr. I.S. opined that the Veteran's symptoms had significantly impaired his level of function at home and at work, and that his global assessment of functioning score was 50.  The Board notes, however, that five days later the July 14, 2014, VA examination showed findings consistent with his current evaluation.  For the reasons outlined above, the Board finds the VA examiners' opinions to be more probative.

The Veteran has been married since 1961, and has intermittent contact with his three children and four grandchildren.  June 2011 VA Examination; July 2014 VA Examination.  He reported that he gets along well with his children and grandchildren.  June 2011 VA Examination.  He also reported marital conflict because of his irritability.  June 2011 VA Examination; July 2014 VA Examination.  The Veteran and his wife did attend couple's counseling, which the Veteran found to be beneficial.  July 2014 VA Examination.  See also October 2012 VA Treatment Records.  He talked with his priest, occasionally socialized with friends, and did Tai Chi.  June 2011 VA Examination; July 2014 VA Examination.  He retired in 2000 when he reached an eligible age, and he attended some college-level classes so he could retrain and resume part-time employment.  Id.  The Veteran did volunteer to help on a restoration project, but he stated that concentration problems and difficulty maintaining regular hours prevented him from continuing.  July 2014 VA Examination.  

The Board has also considered the Veteran's and his wife's lay statements.  In a March 2011 letter, the Veteran's wife described the Veteran as having nightmares that cause him to kick and scream in bed for the last thirty years and that he has been unable to hold any employment for the last ten years.  They are competent to report their observations regarding his psychiatric symptoms, including depressed mood, anxiety, irritability, difficulty sleeping, and nightmares.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that these statements are credible and consistent with the evaluation assigned.  To the extent they argue his symptomatology is more severe, their statements must be weighed against other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than their more general lay assertions.

After considering the evidence of the record, the Board finds that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that a rating in excess of 30 percent is not warranted.  The Veteran has been able to maintain relationships with family members and friends, and his routine behavior, self-care, and conversation have all been normal.  He has exhibited mild, short-term memory impairment and chronic sleep impairment.  The Veteran's symptoms appear to most closely reflect the criteria for a 30 percent rating.  See 38 C.F.R. 4.130.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

The claim for entitlement to a disability rating in excess of 30 percent for unspecified anxiety disorder is denied.

Extraschedular Consideration

Since the rating criteria for unspecified anxiety disorder reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's unspecified anxiety disorder that would render the schedular criteria inadequate.  There are no additional symptoms due to his unspecified anxiety disorder that are not addressed by the Rating Schedule, and to the extent that his unspecified anxiety disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 
Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996). 


ORDER

Entitlement to an evaluation in excess of 30 percent for unspecified anxiety disorder is denied.

REMAND

Given the March 2011 statement by the Veteran's wife that he has been unable to hold employment for the previous ten years and the March 2011 statement by Dr. S.M. that the Veteran is unable to obtain or maintain any form of employment, the Board finds that the claim for a total disability evaluation based on individual unemployability is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO has not considered whether the Veteran is entitled to total disability evaluation based on individual unemployability due to his service-connected disabilities.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO must then adjudicate the claim for TDIU.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


